PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $2,856.20 for maintenance and service on mechanical equipment in the State Capitol Complex buildings, including work on chillers, air-handling units, pumps, and temperature controls. The respondent answers and says that there was a failure on the part of the claimant to bill the Department of Finance & Administration in the same fiscal year in which the work was performed. However, sufficient funds remained in the respondent’s appropriation from which the obligation could have been paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount admitted.
Award of $2,856.20.